DETAILED ACTION
Response to Amendment
In the amendment dated 4/19/22, the following has occurred: Claim 1 has amended.
Claims 1, 4, and 7-17 are pending.  This communication is a Final Rejection in response to the "Amendment" and "Remarks" filed on 4/19/22.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 4, and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al., US 20140113202 (hereinafter, Sun; as cited on the IDS), in view of foreign reference CN105552439 (hereinafter, CN’439).
As to Claim 1:
	Sun discloses an electrolyte additive composition comprising:
a borate-based lithium compound represented by Formula 1 as shown below; and 
wherein the electrolyte additive composition does not comprise a phosphate-based compound (Abstract, Fig. 1, [0031, 0089-0092] – Sun discloses that the electrolyte additive is just a boron anion as shown and does not disclose any phosphate compound; thus, it inherently does not disclose the additive comprise a phosphate based compound):
	
    PNG
    media_image1.png
    115
    172
    media_image1.png
    Greyscale

	Wherein, in Formula 1 above additive (Abstract, Fig. 1, [0031, 0089-0092]).
	Furthermore, Sun discloses specifically in example 6 [0132-0135] that the above fluorine-substitute lithium malonate(dilfuoriate)borate can be synthesized where R1 is H and R2 is F.  
	However, Sun does not further disclose a nitrile-based compound represented by Formula 2 and its claimed amount.
	In the same field of endeavor, CN’439 discloses an electrolyte for lithium secondary battery having a lithium borate-based lithium compound as the electrolyte additive (Abstract, Example 3, 6) similar to that of Sun.  CN’439 further teaches that additive such as succinonitrile can be used in the amount of 1.5% with 1.0% or .5% (in other words, 1:1.5 to 1:3 ratio of lithium borate to nitrile compound) of lithium difluorooxalate borate (Example 3, 6), which can improve the cycle performance of the battery and/or high temperature performance of the battery.
It would have been obvious to a person skilled in the art at the time of the invention to incorporate succinonitrile in the amount with respect to the amount of lithium borate-based compound as taught above by CN’439 to the electrolyte of Sun as Sun and CN’439 teaches that the addition of additive such as succinonitrile or adiponitrile can be used to form a solid SEI film at the negative electrode and prevent the oxidation reaction of the electrolyte to produce a lithium secondary battery having excellent cycle characteristics [0012], and improved high temperature performance of the battery.  
As to Claim 4:
	Sun discloses the electrolyte comprising fluoroethylene carbonate [0105].
As to Claim 7:
Sun discloses the electrolyte additive composition does not comprise a phosphate-based compound (Abstract, Fig. 1, [0031, 0089-0092] – Sun discloses that the electrolyte additive is just a boron anion as shown and does not disclose any phosphate compound; thus, it inherently does not disclose the additive comprise a phosphate based compound.  Note that the phosphate of claim 7 also falls in the scope of the phosphate-based compound of Claim 1 and that claim 7 does not further limit the scope of the claim but actually broaden the scope of the claim).
As to Claim 8:
Sun discloses an electrolyte for a lithium secondary battery, the electrolyte (title, Abstract) comprising: 
the electrolyte additive composition of claim 1 (see claim 1 above);
a lithium salt [0009, 0110]; and a non-aqueous organic solvent (see “non-ionic solvent… carbonate solvents… propylene carbonate… ethylene carbonate…” [0105]).
As to Claim 9:
	Sun discloses the electrolyte additive composition is included in an amount of about 2-5 wt % of additive in the electrolyte (see “… with 2 wt % and 5 wt % DMBIm.BFMB…”, [0145]).
As to Claim 10:
	Sun discloses the lithium secondary battery comprising the electrolyte of claim 8 (title, Abstract; see Claim 8 above).
As to Claim 11:
Sun discloses the electrolyte additive composition is included in an amount of about 2-5 wt % of additive in the electrolyte (see “… with 2 wt % and 5 wt % DMBIm.BFMB…”, [0145]).
Even though Sun does not disclose the same range, Sun does disclose a range that overlaps the claimed range.  Thus, it would have been obvious to modify the disclosed range as to achieve the claimed range as Sun teaches that the battery receive the most favorable rate capability and capacity retention within the disclosed range [0145].
	Additionally, it would have been obvious to a skilled artisan to modify the disclosed range of Sun to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990).
As to Claim 12:
	Sun does not further disclose a nitrile-based compound represented by Formula 2 in the claimed amount.
In the same field of endeavor, CN’439 discloses an electrolyte for lithium secondary battery having a lithium borate-based lithium compound as the electrolyte additive (Abstract, Example 3, 6) similar to that of Sun.  CN’439 further teaches that additive such as succinonitrile can be used in the amount of 1.5% with 1.0% or .5% (in other words, 1:1.5 to 1:3 ratio of lithium borate to nitrile compound) of lithium difluorooxalate borate (Example 3, 6), which can improve the cycle performance of the battery and/or high temperature performance of the battery.
It would have been obvious to a person skilled in the art at the time of the invention to incorporate succinonitrile in the amount with respect to the amount of lithium borate-based compound as taught above by CN’439 to the electrolyte of Sun as Sun and CN’439 teaches that the addition of additive such as succinonitrile or adiponitrile can be used to form a solid SEI film at the negative electrode and prevent the oxidation reaction of the electrolyte to produce a lithium secondary battery having excellent cycle characteristics [0012], and improved high temperature performance of the battery.  
As to Claim 13:
Sun discloses the electrolyte additive composition does not comprise a phosphate-based compound (Abstract, Fig. 1, [0031, 0089-0092] – Sun discloses that the electrolyte additive is just a boron anion as shown and does not disclose any phosphate compound; thus, it inherently does not disclose the additive comprise a phosphate based compound.  Note that the phosphate of claim 7 also falls in the scope of the phosphate-based compound of Claim 1 and that claim 7 does not further limit the scope of the claim but actually broaden the scope of the claim).
As to Claim 14:
	Sun discloses that the additive non-solvent amount can be between 0.1 up to 20 wt% [0104, 0105].
Even though Sun does not disclose the same range, Sun does disclose a range that overlaps the claimed range.  
	Thus, it would have been obvious to a skilled artisan to modify the disclosed range of Sun to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990).
As to Claim 15:
Sun discloses the electrolyte comprising fluoroethylene carbonate [0105].
As to Claim 16:
	Sun discloses the non-aqueous organic solvent comprises at least one selected from the group consisting of linear or cyclic carbonate or ester solvent [0105].
As to Claim 17:
	Sun discloses the lithium ion salt such as fluorosulfonates (e.g., CF.sub.3SO.sub.3.sup.-, CF.sub.3CF.sub.2SO.sub.3.sup.-, CF.sub.3(CF.sub.2).sub.2SO.sub.3.sup.-, CHF.sub.2CF.sub.2SO.sub.3.sup.-, and the like), the fluoroalkoxides (e.g., CF.sub.3O.sup.-, CF.sub.3CH.sub.2O.sup.-, CF.sub.3CF.sub.2O.sup.-, and pentafluorophenolate) [0110].

Response to Arguments
Applicant’s arguments with respect to claims 1, 4, and 7-17 have been considered but are moot because the new ground of rejection does not rely on foreign reference KR’720 in the prior rejection of record for any teaching.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723